Case 1:18-cv-00336-DKW-RLP Document 6 Filed 11/28/18 Page 1 of 8                                                                  PageID #: 59

                                                                                                                            FILED IN THE
                                                                                                               UNITED STATES DISTRICT COURT
       ORIGINAL                                                                                                        DISTRICT OF HAWAII


  1983 FORM Rev. 01/2008
                                                                                                                           NOV 28 2018
                                                                                                               at 1 o'clock and 21 min. P M.
                                                                                                                        SUEBEITIA, CLERK"^
  K\\\\OA
  Name and rrisoner/Booking Number

   Frxi- Uftt^piulu *■05%'',' /a?-
  Place of Confinement

  ttri.fooX S6oP
  Mailing Address


  City, State, Zip Ccjde

                                                  UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF HAWAII


             M        "Trpii            Ulii
                                             4 111 3                         Case No. Xi
                  Maintiff) ^sj
  (Full Name of Plaintiff)                                                                      (To be supplied by the Clerk)


                           vs.                                               PRISONER CIVIL RIGHTS COMPLAINT

          ro/y]] cjg". yAoaUafil/Ii j \^)({rdtn (
                                                                             □ Original Complaint
    , j       j                  /)               j                f C\      l^l^irst Amended Complaint
            OluClf] ^ /feSOZ' .                                    LH / □ Second Amended Complaint
                    rpiJ^6>i . Upk'y^                              (jS)
  (Full Names^ Defendants; D® NOT USE et al. )

                                                               A. JURISDICTION


  1. Jurisdiction is invoked pursuant to:

              a. a^8 U.S.C. § 1343(a)(3) ; 42 U.S.C. § 1983
              b. Q^8 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)
              c. Hither: (Please Specify) (l/J/Yljyi om iduJ
  2. Plaintiff:                           y Trcvi Uiil .(lm5
                                                       0       ^        II   .
       Institution/city where violation occurred:                                           ,

  5. First Defendant *: l"f ( VQ t tlh \L() Ijil. Ij                                 ii_

  This defendant is a citizen of (state and county)                                         i ^/o /Id I ulu
  and is employed as:

                       A                                           at                      )y)}wn'^io^                           jJon/lij/a .
                           (Position and Title)            y                     ^                     (Institution)
  This defendant is sued in his/her _vy individual V^Ficial capacity (check one or both). Explain how
                                                                                           0 R 1 Xi' k O
        Tsc                tlj Tt                                                 CLERiTu.   S. DISTRICT COURT
                                                                                          ; ;j V 2 3 2018
                                                                                                                                     ■?iOT OP
Case 1:18-cv-00336-DKW-RLP Document 6 Filed 11/28/18 Page 2 of 8                                               PageID #: 60




 1983 FORM Rev. 01/2008



   us detendant
 this defendant was acting under color of
                                       ot law
                                          law: ,                  /      .                           ;




 4. Second        Defendant: Amp.h^UU? O.grJ
 This defendant is a citizen of(state and county) jJ^Myoj:
               u|t)                          ,and is employed as:
                          UJgrcli/n                       at              Di-lcyrj-f0/^                    lioyiolulu
                      (Position and Title)                                           (Institution)


  This defendant is sued in his/her v^^ndividual tX^ficial capacity (check one or both). Explain how
  this defendant was acting under color of law:

              Uit>                      ny IpmI /m/l fro/wh'd'nj (Y\a>[e/d Ou.j' ^/id orcl6^£^J y
  5. Third Defendant:                                                          ^
  This defendant is a citizen of(state and county)
                                ,and is employed as:

      C^aplaih
          I           (Position and Title)
                                                          at aii/ixi llh)ho^-        (Institution)
                                                                                                               knpwluh
  This defendant is sued in his/her individual ^"^^fficial capacity(check one or both). Explain how
  this defendant was acting under color oflaw:                           ,                 , ^                              ,
      \Xib pmfi)yv\eJ 0<r Apj/njo/1114^                                                                  ^^/-46 y ^/%r/^K
  (hniJij amJ fnpy/JS
 (If you wotild like to name additional defendants, make a copy ofthis(blank) page and provide the necessary information.)

  *           A defendant may be named in an individual or official capacity, or both. To sue a defendant in their individual
  capacity, you must be able to state facts showing that the defendant was actually involved in violating your rights. A suit
  against a defendant in their official capacity is in reality a suit against the office or position the defendant holds. Only
  injunctive relief is available in an official capacity suit against a state official. This is because the Eleventh Amendment
  confers immunity upon the state or its officials against monetary damages resulting from federal court litigation.

          "Color of law" refers to whether the person is a private party or an employee, official, or agent of a state, county,
  city, or the federal government. There can be no civil rights action under § 1983 unless the defendant was "acting under color
  of law." After the color of law requirement is met, then it must be determined in which capacity the defendant is being sued.




  OL                 of "^0                                                                   i'n ckrkJ6 u/Ud e.cick
                           ol^c!i
Case 1:18-cv-00336-DKW-RLP Document 6 Filed 11/28/18 Page 3 of 8                                          PageID #: 61




  1983 FORM Rev. 01/2008



                                             B. PREVIOUS LAWSUITS


  1. Have you brought any other lawsuits while a prisoner:               0^Yes          □ No

  2. If your answer is yes, how many?:                 L          Describe the lawsuit in the spaces below.
  3. First previous lawsuit:

     a.    Plaintiff


           Defendants.                     P/)Uniy lUtl
     b.    Court and Case Number (if federal court, identify the district; if state court, identify the

                                    064/cf LVoni'                                 Cd^ Aumbij''
     c. Claims raised:                                       PflviCii^/hiAhj                          ^                  7^
     d.    Disposition (For example: Was the case dismissed? Was it appealed? Is it still pending?)




     e.    Approximate date of filing lawsuit.

     f. Approximate date of disposition _                                  //I     D^o/U
  4. Second previous lawsuit:

     a.    Plaintiff_

           Defendants


     b.    Court and Case Number (if federal court, identify the district; if state court, identify the
           county):


     c.    Claims raised:


     d.    Disposition (For example: Was the case dismissed? Was it appealed? Is it still pending?)


     e.    Approximate date of filing lawsuit.

     f.    Approximate date of disposition
Case 1:18-cv-00336-DKW-RLP Document 6 Filed 11/28/18 Page 4 of 8                                         PageID #: 62




 1983 FORM Rev. 01/2008



 5. Third previous lawsuit:

      a.   Plaintiff

           Defendants


      b.   Court and Case Number (if federal court, identify the district; if state sourt, identify the
           county):


      c.   Claims raised:


      d.   Disposition (For example: Was the case dismissed? Was it appealed? Is it still pending?)



      e.   Approximate date offiling lawsuit.

      f.   Approximate date of disposition

 (If you have filed more than three lawsuits, make a copy ofthis(blank) page and provide the necessary information.)

 6.        Have you filed any actions in federal court that were dismissed because they were frivolous,
           malicious, or failed to state a claim upon which relief could be granted?   Yes     ^No.

           If you have had three or more previous federal actions dismissed for any of the reasons
           stated above, you may not bring another civil action in forma pauperis unless you are under
           imminent danger ofserious physical injury. See 28 U.S.C.§ 1915(g).
Case 1:18-cv-00336-DKW-RLP Document 6 Filed 11/28/18 Page 5 of 8                              PageID #: 63




  1983 FORM Rev. 01/2008



                                           C. CAUSE OF ACTION

                                                  COUNTI


  1. The following constitutional or other federal civil right has been violated by the Defendant(s);
                                      fpdfiyrtK^l \ri<^ht p lut^O mir\i'bh>r Vis H 4t>
            ^'iHv
 2. Count I involves:(Check only one; if your claim involves more than one issue, each issue should be
       stated in a different count)     ClMail         IZI Access to the court      DlVIedical care
  CH Disciplinary proceedings           CUProperty     ^Exercise of religion        CHRetaliation
  n Excessive force by an officer       Oxhreat to safety      CDother:

  3. Supporting Facts:(State as briefly as possible the FACTS supporting Count I, without citing legal
  authority or arguments. Describe exactly what each Defendant did or did not do to violate your rights.)

   Uj                                    l\bf                 5 45 4                      i^lucA
                  Lj 4kL                Und ^kv                                (X
 kfi li/4/S iILmJ <^6                 M-                                  4t
  •k ahJi'kl'/^^                      A kMtJln Ia^/ kir rpym)i/id
  i/iUiOH'i ^ y'MAi/i                  . A/* dlly                  {t)^ Spij(^€/                       4
                           UjolS iJrM                       ko fUJ>on t




  4.       Injury:(State how you have been injured by Defendant(s)' actions or inactions, i / ij           / /
    ■T \ao^uP. Kft Vi'^,\ror<^                  Ad '?.l)<r,TXJoJ                                    linL

   v,Ul fer                /ngj(v-ki ^v^c! pkj^)ak[
Case 1:18-cv-00336-DKW-RLP Document 6 Filed 11/28/18 Page 6 of 8                              PageID #: 64




  1983 FORM Rev. 01/2008



                                                   COUNT II


  1.       The following constitutional on other federal civil right has been violated by the Defei
                                                                                              Defendant(s):
       Tilt.                                   fo r


 2. Count II involves:(Check only one; if your claim involves more than one issue, each issue should
   be stated in a different count)        IZlMail        [H Access to the court    DMedical care
  CH Disciplinary proceedings             CUProperty IZI Exercise ofreligion       Bketaliation
  CH Excessive force by an officer        EHxhreat to safety    CHother:

  3. Supporting Facts:(State as briefly as possible the FACTS supporting Count II, without citing legal
  authority or arguments. Describe exactly what each Defendant did or did not do to violate your rights.)

   O^htbr bippf                              ik'l~             biJC4n                         of-
                                                                      'Uio fDCL -h                   hijJOn
 VliliS N^.auauaI^                                                bbtnj 6La,)[
 % M ji)                                jii                                       aMlf
   u;i4K)v^ \A^iA.irS t)f^                             iiIMkjUa               ty-6             yiu^wjioos
   ili)ml)lai/\h dhJ f-kd                                         -k /)6           JuJy.                  5kh^
               if 4lt.i UnJoii                                    4iip^ l/iMrr/j 4^ JiA'^j h'           '/p/


   /iAui                        doA'fj-



  4.
       Wij Injury:(State how you have been injured by Defen^nt(s)' actions or inactions.
           Qjommom:cahot-i     fai</^                      MmJj ah/^                                   'fijfxto/
  l<PMU5e> "iilL fJWi.U ariAl- 1^/]A Ohd                           //I ghmAlu) ^€lH'6'r Z
                 /J/lohon^ \}ljm                      'U/hPj                                                  /-
   f^,t/nd^ hQA(iy5C mpt>Sy^^                                           kka              5o)ne, of^SlC
                           oh^k'h br >^0                                               10 ^     (/iyC^

               of fWW                              fyl'6                                            ^
    a//
Case 1:18-cv-00336-DKW-RLP Document 6 Filed 11/28/18 Page 7 of 8                                         PageID #: 65




  1983 FORM Rev. 01/2008



                                                       COUNT III


  1.      The following constitutional or other federal civil right has been violated by the Defendant(s):
    'Thj                                fjACyirf-njltr 4z> dx/e.
 2. Count III involves:(Check only one; if your claim involves more than one issue, each issue should
    be stated in a different count)          S^il              D Access to the court         DlVledical care
  IZl Disciplinary proceedings               CDProperty IZl Exercise ofreligion              CHRetaliation
  CH Excessive force by an officer           dlThreat to safety CHother:
  3. Supporting Facts:(State as briefly as possible the FACTS supporting Count III, without citing legal
  authority or arguments. Describe exactly what each Defendant did or did not do to violate your rights.)




                                              hdiyr.              ^/>4 }m oyuc/                           A
  WJ X                                      c^hjj IpjmJ                              hhk^6>              yk
                                                                                                                  ^




  4.       Injury:(State how you have been injured by Defendant(^' actions or i^ctions.
                                T Jviqjpj 4v               OSurr Int/
  f\9¥?jr mipjJ                       ioktk                                    ctfAJh'nA^J anJ
                                         y\Qj^S                 btCCji^Sty                                        4a Mt'/
  (If you assert more than th{§fe Counts, make a copy ofthis(blank) page and provide-Ae necessary information.)



                           i:lt6 OuHicip kcJ^ iiidh huA>
 Case 1:18-cv-00336-DKW-RLP Document 6 Filed 11/28/18 Page 8 of 8                                  PageID #: 66




  1983 FORM Rev. 01/2008



                                              D. REQUEST FOR RELIEF

  State briefly exactly what you want the Court to do for you. Make no legal arguments. Cite no cases or statutes.

 I'                 FD(L 4t>                  all                  dhcl               fYl(kX in Ohi^saiyj auj/h4/l
       15 <ld>\jud- dJ mpyg),
2,0fib^ 'It) AioiA) jo rnyduopy ah ll/jmlmLnaf frsry^ A Om'Jdi
3'^f^j( PS)Oy ^ /y>j 'Lmails aif^l 4orvJdrJ  p/mifs       3juDufS
      of- 4kiry\ bbl'iy                eirJ              hlU allcmir
      QfJl/f fb([ 4t> ^Iku)                             'h              /i^6 3               ^
5i OrdtC f])(l h ^llou MC "h P^nj- doti/i^h -frotn /Hv, (j^CjS^i^ru oj^cS a
■7. Or^'^ PDd -P'                           ati^635>         Tfe                ddfiSs of yy mcfisns,
             I understand that a false statement or answer to any question in this complaint will subject me to
   penalties of perjury. I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
   UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT. S^ 28
   U.S.C. § 1746 and IS U.S.C. §1621.

      Signed this           day of                                          .
                                            (month)                (year)




                                  'A..
                           (Signature of Plaintiff)




                                                    ADDITIONAL PAGES


      All questions must be answered concisely in the proper space on the form. If needed, you may attach no
      more than fifteen (15) additional pages. Number these pages in relation to the final page number of the
      section that is being extended (i.e. additional defendants' pages should be numbered "2A, 2B, etc.,"
      additional previous lawsuits' pages "4A, 4B, etc.," additional claims should be numbered "7A, 7B, etc."
      This form, however, must be completely filled in to the extent applicable.
